Title: To John Adams from John Hinckley Mitchell, 13 October 1795
From: Mitchell, John Hinckley
To: Adams, John



Dear Sir
Charleston 13 October 1795

The great politeness and many Civilities I Received from you in London, during your Embassy there, has induced me to take the liberty of addressing this Letter to you—Requesting your Countenance and Support to Succeed Mr. William Henry Dessauisure in the direction of the Mint of the United States—who I understand either has or is about to resign.
In the year 1790, I made some proposals for Supplying the United States with a Copper coinage—which were thought inadmissible as the work was to be carried on in a Foreign Country—In May 1791. when the President was in Charleston I applied to him personally, to be employed in the Direction of the Mint—who informed he had referred the whole business to Mr. Jefferson the then Secretary of State—and my application to him was too late, and Mr. Rittenhouse was appointed before he received my Communications—Should I be Successful in this application I can in a very short time furnish a Machine on an entire new Construction, worked by fire and much more regularly than can be done by hand, which Strikes both faces of the Coin, with the letters on the Edge at the Same blow—and which works with great expedition, and will save the United States a great expence it being worked with only 2 or 3 hands—
In fine I can Venture to Affirm that the Coin will be Superior to any yet issued by any Country—
You will Confer a very great obligation on me—if you will be so good as to Second this my application, and shoud it be necessary will immediately Set out for Philadelphia—I shall be extremely obliged if you will honor me with your Sentiments on this Subject—and hope you’ll excuse the liberty I have taken in addressing this Letter to you—With my most Respectful compliments to Mrs: Adams / I Remain Your much obliged Huml Servt.

John H Mitchell